United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-60684
                         Summary Calendar




UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FREDERICK DEMETRIUS DEBERRY,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                       USDC No. 3:90-CR-81
                      --------------------

Before DAVIS, WIENER and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Frederick Demetrius Deberry, federal prisoner # 09303-042,

appeals the denial of his pro se “Motion to Modify Term of

Imprisonment Pursuant to 18 U.S.C. § 3582(c)(2).”   He contends

that the district court improperly construed his 18 U.S.C.

§ 3582(c)(2) motion as a 28 U.S.C. § 2255 motion.   Liberally

construing the memorandum supporting his motion, Deberry argued

that Amendment 591 to the Sentencing Guidelines is retroactive


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60684
                                -2-

and should reduce his sentence.   The district court did not

address his argument concerning Amendment 591.

     Because Amendment 591 is retroactive, see U.S.S.G. § 1B1.10,

an 18 U.S.C. § 3582(c)(2) motion was the appropriate procedural

vehicle to bring that issue and therefore we accept Deberry’s

assertion that he raised his claims under 18 U.S.C. § 3582(c)(2)

and will address his assertions under that statute.   The

remaining claims raised by Deberry in the district court have not

been raised on appeal, and they are therefore abandoned.    See

Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999).

     Deberry argued in the district court that Amendment 591 to

the Sentencing Guidelines is retroactive and should reduce his

sentence because it requires the court to “stick to the offense

of conviction when sentencing a defendant.”   This is not an

accurate interpretation of the Amendment.   Amendment 591 was

intended to address, inter alia, case law which supported

selection of a Chapter Two (Offense Conduct) guideline different

from that referenced in the Statutory Index (Appendix A) based on

factors other than the conduct charged in the offense of

conviction.   Sentencing Guidelines Manual, App. C, pp. 29-32

(Supp. 2000).

     The record reveals that Deberry was sentenced under U.S.S.G.

§ 2A4.1, the proper guideline section for kidnaping, his offense

of conviction.   Because that section so directs, the district

court considered the underlying offense of rape committed during
                           No. 02-60684
                                -3-

the kidnaping and cross-referenced to U.S.S.G. § 2A3.1 (Criminal

Sexual Assault) which resulted in a longer sentence.    Amendment

591 clarifies which guideline to apply; it does not forbid cross-

references contained in the applicable guideline.    Sentencing

Guidelines Manual, App. C, pp. 29-32 (Supp. 2000).    Therefore,

Amendment 591 does not necessitate a reduction in Deberry’s

sentence.   Consequently, the judgment of the district court is

AFFIRMED ON ALTERNATE GROUNDS.